Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 23-39 are pending.
The prior art submitted on November 23, 2020 has been considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 23-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [ 2 .
As per claim 23, Liu et al. disclose a non-transitory computer-readable storage medium storing instructions that, if executed by a computing system having a memory and a processor, cause the computing system to perform a method, the method includes the steps of providing information characterizing a visual representation of a three dimensional model of the environment, the environment including a plurality of objects (see at least figures 3A, 3B; paragraphs 0004, 0021, 0030, 0066, 0070, 0072-0074); receiving input related to a proposed flight path for an unmanned aerial vehicle through the environment, wherein the input includes one or more regions of interest: receiving a predicted trajectory of the unmanned aerial vehicle through the environment, with the predicted trajectory calculated based at least in part on the received input, one or more characteristics for pointing a sensor of the unmanned aerial vehicle toward the one or more regions of interest, and one or more flight characteristics of the unmanned aerial vehicle (see at least paragraphs 0019, 0020, 0114-0123); determining whether the predicted trajectory of the unmanned aerial vehicle through the environment is free of collisions; if the predicted trajectory is determined to be not free of collisions, revising the predicted trajectory to avoid a collision; and providing at least part of the revised trajectory to the unmanned aerial vehicle for a flight (see at least paragraphs 0012, 0020, 0031, 0037, 0070, 0072-0074, 0112, 0118, 0119, 0133 and 0140).
As per claim 24, Liu et al. disclose that the information is provided for presentation to a user, and wherein the input is received from the user (see at least paragraphs 0167, 0168 and 0180). 
As per claim 25, Liu et al. disclose that the input is a first input, and wherein the method further comprises: based on a second input from the user, shifting a viewpoint from which the user views the visual representation of the three-dimensional model of the environment user (see at least paragraph 0174).
As per claim 26, Liu et al. disclose that in the method further comprises: generating the three-dimensional model of the environment at least in part by scanning the environment with a camera (see at least paragraphs 0017, 0034, 0075, 0080, 0084 and 0096). 
As per claim 27, Liu et al. disclose that in the method further comprises: generating the three-dimensional model of the environment based at least in part on information collected from at least one of a camera, a rangefinder, a tilt encoder, and a pan encoder, at least in part by: capturing images of the environment: generating depth data for objects within the captured images at least in part by determining, estimating, or both determining and estimating the distance from the rangefinder to each of a plurality of the objects; and transforming the generated depth data to Cartesian coordinates based at least in part on information collected from the tilt encoder and the pan encoder  (see at least paragraphs 0038, 0043, 0075, 0080, 0084, 0100, 0101-0104).
As per claim 33, Liu et al. disclose that the alert includes a displaying an interfering portion of the predicted trajectory in a different manner than a non-interfering portion of the predicted trajectory (see at least paragraphs 0118, 0119, 0133, 0140 and 0147).
As per claim 34, Liu et al. disclose that the received input includes at least one of a proximity constraint and a speed for the unmanned aerial vehicle (see at least paragraphs 0015, 0026, 0054, 0068, 0075, 0084 and 0090).
With respect to claims 28-32 and 35-39, the limitations of these claims have been noted in the rejections above and figures 3A-9B of the Liu et al. reference.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Kubbat et al. (5,420,582), Hoisington et al. (2009/0076665), Schultz et al. (2010/0292871), Ren et al. (2014/0039733), Van Cruyningen (2018/0032088).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
July 2, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661